Judgment and order reversed and new trial granted, with costs to appellant to abide event. Held, 1. That the so-called “ Safety Appliance Act,” requiring- eighty-five per cent of the cars in a train to be equipped with ah brakes, has no application to a switching operation such as is disclosed by the evidence in this case, and that the submission to the jury of that issue was error. (United States v. Erie R. R. Co., 237 U. S 402.) 3. That at the time of the accident the defendant was engaged in interstate commerce. 3. That upon the issue of the negligence of the defendant, the verdict is against the weight of the evidence. All concurred.